Appeal by the defendant from an order of the Supreme Court, Queens County (Kron, J.), dated December 8, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s contention that he was entitled to a downward departure from his presumptive level three risk assessment is without merit (see People v Marin, 48 AD3d 535, 535-536 [2008]; People v Williams, 46 AD3d 652 [2007]; People v Velez, 38 AD3d 867, 868 [2007]; People v Williams, 19 AD3d 388 [2005]). Accordingly, the Supreme Court providently exercised its discretion in designating the defendant a level three sex offender. Rivera, J.P., Dickerson, Lott and Sgroi, JJ., concur.